1

2

3

4                                 UNITED STATES DISTRICT COURT
5                                        DISTRICT OF NEVADA
6                                                   ***
7    ANTHONY PERRY OLIVER,                                 Case No. 3:19-cv-00051-LRH-WGC
8                                          Petitioner, ORDER
            v.
9
     STATE OF NEVADA,
10
                                         Respondent.
11

12          Petitioner moves for an extension of time to comply with the Court’s order of April 18,

13   2019. (ECF No. 17). The motion is granted. Petitioner will have until June 3, 2019, to either pay

14   the filing fee or submit a complete pauper application to the Court.

15          Petitioner’s motion for extension of time was filed under seal due to the presence of

16   personal identifiers on the document. Petitioner is advised that it is unnecessary to include his

17   social security number in his filings and that doing so will require his documents to be filed under

18   seal. As there is a presumption against sealing documents and in favor of public access to court

19   records, further unnecessary inclusion of personal identifiers in documents may result in the

20   Court’s striking of those documents with leave to re-file without personal identifiers.

21          IT IS SO ORDERED.

22          DATED THIS 3rd day of May, 2019.
23

24                                                           LARRY R. HICKS
                                                             UNITED STATES DISTRICT JUDGE
25

26

27

28


                                                       1
